



Exhibit 10.10.3


[FORM RSA - ANNUAL (EMPLOYEE)]


CARE CAPITAL PROPERTIES, INC.
RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into as
of the _____ day of ______________, 20__ (the “Effective Date”), by and between
Care Capital Properties, Inc., a Delaware corporation (the “Company”), and
________________, an employee of the Company (“Employee”), pursuant to the
Company’s 2015 Incentive Plan (the “Plan”).
AGREEMENT:
The parties agree as follows:
1.Issuance of Common Stock. The Company shall cause to be issued to Employee
______ shares of Restricted Stock (the “Shares”). Any certificates representing
the Shares, together with a stock power duly endorsed in blank by Employee,
shall be deposited with the Company to be held by it until the restrictions
imposed upon the Shares by this Agreement have expired.
2.Vesting of Shares. If Employee has not previously forfeited any of the Shares,
the Shares shall vest and, subject to Section 10(b) of this Agreement, become
non-forfeitable in three equal installments on [the Effective Date and each of
the first two anniversaries of the Effective Date][each of the first three
anniversaries of the Effective Date]1 (each, a “Vesting Date”).
3.Termination of Employment. If Employee’s employment by the Company and its
Affiliates is terminated prior to the final Vesting Date for any reason other
than as set forth in the next sentence, all Shares which have not previously
vested in accordance with Section 2 or Section 4 of this Agreement, and which do
not vest as of such termination by application of this Section 3, shall be
forfeited as of such termination and reconveyed to the Company by Employee
without additional consideration, and Employee shall have no further rights with
respect thereto. Notwithstanding the foregoing, if such termination of
employment is [(i)] due to Employee’s death or Disability or retirement by
Employee in accordance with the terms of the Company’s retirement or pension
plans (“Retirement”), the Shares shall vest in full as of such termination [or
(ii) by the Company without Cause or by Employee for Good Reason (as defined in
the [Employment][Employee Protection and Noncompetition] Agreement, dated August
17, 2015, between the Company and Employee), Employee shall be treated as having
one additional year of service from the date of such termination for purposes of
vesting, and all other Shares shall be forfeited as of such termination and
reconveyed to the Company by Employee without additional consideration (and
Employee shall have no further rights with respect thereto); provided, that if
such termination by the Company without Cause or by Employee for Good Reason
occurs within one year after the occurrence of a Change in Control, all Shares
shall vest in full as of such termination].2 


1 Unless another vesting schedule is specified by the Compensation Committee or
its designee, first bracketed formulation for executives and second bracketed
formulation for other employees.
2 Bracketed formulation for executives.







--------------------------------------------------------------------------------





4.Change in Control. Notwithstanding the provisions of Section 2 of this
Agreement, if any Shares which have not previously vested at the time of a
Change in Control are not assumed or otherwise continued in effect by the
surviving company or are not replaced by the surviving company with an
economically equivalent award in connection with the Change in Control, such
Shares shall vest in full as of such Change in Control.
5.Restriction on Transfer of Shares. Employee shall not Transfer any of the
Shares owned by Employee until the date on which such Shares vest in accordance
with Section 2, Section 3 or Section 4 of this Agreement. For purposes of this
Agreement, the term “Transfer” shall mean any sale, exchange, assignment, gift,
encumbrance, lien, transfer by bankruptcy or judicial order, transfer by
operation of law and all other types of transfers and dispositions, whether
direct or indirect, voluntary or involuntary.
6.Rights as Stockholder. Unless the Shares are forfeited, Employee shall be
considered a stockholder of the Company with respect to all such Shares that
have not been forfeited and shall have all rights appurtenant thereto, including
the right to vote or consent to all matters that may be presented to the
stockholders and, subject to Section 4.3 of the Plan, to receive all ordinary
dividends and other distributions paid with respect to such Shares. Subject to
Section 4.3 of the Plan, if any dividends or distributions are paid in shares of
the Company’s common stock, such shares of common stock shall be subject to the
same restrictions as the Shares with respect to which they were paid.
7.Restrictive Legend. Each certificate, if any, representing the Shares may bear
the following legend:
The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer (including conditions of forfeiture) as set forth in
the Care Capital Properties, Inc. 2015 Incentive Plan and in the related
Restricted Stock Agreement. A copy of the Plan and such Restricted Stock
Agreement may be obtained from the Secretary of Care Capital Properties, Inc.
When the Shares have become vested, Employee shall have the right to have the
preceding legend removed from the certificate representing such vested Shares.
8.Agreement Does Not Grant Employment Rights. The granting of Shares shall not
be construed as granting to Employee any right to employment by the Company. The
right of the Company to terminate Employee’s employment at any time, for any
reason, with or without cause, is specifically reserved.
9.Section 83(b) Election Under the Code and Tax Withholding. If Employee timely
elects, under Section 83(b) of the Code, to include the fair market value of the
Shares on the date hereof in Employee’s gross income for the current taxable
year, Employee agrees to give prompt written notice of such election to the
Company. Employee hereby acknowledges that the Company will be obligated to
withhold taxes for amounts whenever includable in Employee’s income (regardless
of whether a Section 83(b) election is made) and hereby agrees to make whatever
arrangements are necessary to enable the Company to withhold as required by law,
including without limitation the right to deduct from payments of any kind
otherwise due to Employee. Employee shall have the right to elect to satisfy, in
whole or in part, Employee’s tax withholding obligations by having the Company
withhold Shares.









--------------------------------------------------------------------------------





10.Miscellaneous.
(a)    Incorporation of Plan. Except as specifically provided herein, this
Agreement is and shall be in all respects subject to the terms and conditions of
the Plan, a copy of which Employee acknowledges receiving and the terms of which
are incorporated by reference.
(b)    Recoupment of Awards. All Shares, including Shares that have vested in
accordance with Section 2, Section 3 or Section 4 of this Agreement, shall be
subject to the terms and conditions, if applicable, of any recoupment policy
adopted by the Company pursuant to the requirements of Dodd-Frank Wall Street
Reform and Consumer Protection Act or other law or the listing requirements of
any national securities exchange on which the common stock of the Company is
listed.
(c)    Captions. The captions and section headings used herein are for
convenience only, shall not be deemed part of this Agreement and shall not in
any way restrict or modify the context or substance of any section or paragraph
of this Agreement.
(d)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.
(e)    Defined Terms. All capitalized terms not defined herein shall have the
meanings set forth in the Plan, unless a different meaning is plainly required
by the context.
IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.


CARE CAPITAL PROPERTIES, INC.


By:                             
Name:
Title:


                        
[NAME]





